--------------------------------------------------------------------------------

Exhibit 10.3


CHIEF OPERATING OFFICER


Effective: January 1, 2013
 



--------------------------------------------------------------------------------



CHIEF OPERATING OFFICER


PURPOSE:  To define the compensation plan for the CHIEF OPERATING OFFICER.


SCOPE: Perma-Fix Environmental Services, Inc.


POLICY:  The Compensation Plan is designed to retain, motivate and reward the
incumbent to support and achieve the business, operating and financial
objectives of Perma-Fix Environmental Services, Inc. (the “Company”).


BASE SALARY:  The Base Salary indicated below is paid in equal periodic
installments per the regularly scheduled payroll.


PERFORMANCE INCENTIVE COMPENSATION: Performance Incentive Compensation is
available based on the Company’s financial results noted in Schedule A.
 Effective date of plan is January 1, 2013.  Performance incentive compensation
will be paid on or about 90 days after year-end, or sooner, based on final Form
10-K financial statement.


SEPARATION:  If employment is separated prior to the annual incentive
compensation payment date as noted above, no incentive compensation is due to
the incumbent.


ACKNOWLEDGEMENT:  Payment of Performance Incentive Compensation of any type will
be forfeited, unless the Human Resources Department has received a signed
acknowledgement of receipt of the Compensation Plan prior to the applicable
payment date.


INTERPRETATIONS:  The Compensation Committee of the Board of Directors retains
the right to modify, change or terminate the Compensation Plan at any time and
for any reason.  It also reserves the right to determine the final
interpretation of any provision contained in the Compensation Plan and it
reserves the right to modify or change the Revenue and EBITDA Targets as defined
herein in the event of the sale or disposition of any of the assets of the
Company.  While the plan is intended to represent all situations and
circumstances, some issues may not easily be addressed.  The Compensation
Committee will endeavor to review all standard and non-standard issues related
to the Compensation Plan and will provide quick interpretations that are in the
best interest of the Company, its shareholders and the incumbent.
 

--------------------------------------------------------------------------------

 
CHIEF OPERATING OFFICER


Base Pay and Performance Incentive Compensation Targets


The compensation for the below named individual as follows:


Annualized Base Pay:
 
$
252,350
 
Performance Incentive Compensation Target (at 100% of Plan):
 
$
126,175
 
Total Annual Target Compensation (at 100% of Plan):
 
$
378,525
 



The Performance Incentive Compensation Target is based on the schedule A below.


Target Objectives 
 
 

   
Performance Target Thresholds 
 
 
Weights
     
85-100%
   
101-120%
   
121-130%
   
131-140%
   
141-150%
   
151-160%
   
161%+
 
 

                                                         
Revenue
   
15
%
   
18,926
     
22,712
     
24,604
     
26,497
     
28,389
     
30,282
     
33,121
 
 
                                                               
EBITDA
   
55
%
   
69,397
     
83,277
     
90,216
     
97,156
     
104,096
     
111,036
     
121,445
 
 
                                                               
Health & Safety
   
15
%
   
18,926
     
22,712
     
24,604
     
26,497
     
28,389
     
30,282
     
33,121
 
 
                                                               
Permit & License Violations
   
15
%
   
18,926
     
22,712
     
24,604
     
26,497
     
28,389
     
30,282
     
33,121
 
 
                                                               
 
           
126,175
     
151,413
     
164,028
     
176,647
     
189,263
     
201,882
     
220,808
 

 

1)
Revenue is defined as the total consolidated third party top line revenue from
continuing operations as publicly reported in the Company’s financial
statements.  The percentage achieved is determined by comparing the actual
consolidated revenue from continuing operations to the Board approved Revenue
Target from continuing operations, which is $126,190,000.  The Board reserves
the right to modify or change the Revenue Targets as defined herein in the event
of the sale or disposition of any of the assets of the Company or in the event
of an acquisition.
 

2)
EBITDA is defined as earnings before interest, taxes, depreciation, and
amortization from continuing operations.  The percentage achieved is determined
by comparing the actual EBITDA to the Board approved EBITDA Target, which is
$9,567,000.  The Board reserves the right to make adjustments to the EBITDA
Target to account for the unique accounting treatment of fair market value of
percentage of completion contracts resulting from the acquisition of Safety and
Ecology Holdings Corporation and its subsidiaries (“SEC”).
 

3) The Health and Safety Incentive target is based upon the actual number of
Worker’s Compensation Lost Time Accidents, as provided by the Company’s Worker’s
Compensation carrier.  The Corporate Treasurer will submit a report on a
quarterly basis documenting and confirming the number of Worker’s Compensation
Lost Time Accidents, supported by the AIG Worker’s Compensation Loss Report.
 Such claims will be identified on the loss report as “indemnity claims.”  The
following number of Worker’s Compensation Lost Time Accidents and corresponding
Performance Target Thresholds has been established for the annual Incentive
Compensation Plan calculation for 2013.

 

--------------------------------------------------------------------------------

 
Work Comp.
Claim Number
 
Performance
Target
7
 
85% - 100%
6
 
101% - 120%
5
 
121% - 130%
4
 
131% - 140%
3
 
141% - 150%
2
 
151% - 160%
1
 
161% Plus

 

4) Permits or License Violations incentive is earned/determined according to the
scale set forth below:  An “official notice of non-compliance” is defined as an
official communication from a local, state, or federal regulatory authority
alleging one or more violations of an otherwise applicable Environmental, Health
or Safety requirement or permit provision, which results in a facility’s
implementation of corrective action(s).

 
Permit and
License Violations
 
Performance
Target
7
 
85% - 100%
6
 
101% - 120%
5
 
121% - 130%
4
 
131% - 140%
3
 
141% - 150%
2
 
151% - 160%
1
 
161% Plus
 
 
 




5)
No performance incentive compensation will be payable for achieving the health
and safety, permit and license violation, and revenue targets unless a minimum
of 70% of the EBITDA Target is achieved.

 

--------------------------------------------------------------------------------



Performance Incentive Compensation Payment


Effective date of plan is January 1, 2013.  Performance incentive compensation
will be paid on or about 90 days after year-end, or sooner, based on final Form
10-K financial statement.


ACKNOWLEDGMENT:


I acknowledge receipt of the aforementioned Chief Operating Officer 2013 -
Compensation Plan.  I have read and understand and accept employment under the
terms and conditions set forth therein.


/s/James Blankenhorn
 
6/12/2013
 
 
/S/ James A. Blankenhorn
 
Date
 
 
 
 
 
 
 
/s/Mark Zwecker
 
6/12/2013
 
 
/S/ Board of Directors
 
Date
 
 

 
 

--------------------------------------------------------------------------------